EXHIBIT 10.18

AMENDMENT 1 TO

THE MCCLATCHY COMPANY

2001 DIRECTOR OPTION PLAN

DATED JANUARY 23, 2007

The McClatchy Company 2001 Director Option Plan, amended and restated as of
December 4, 2002 (the “Plan”), is hereby amended as follows, effective
January 23, 2007:

 

  1. Paragraph (a) of Section 10 of the Plan is hereby amended by adding the
following sentence to the end thereof:

Notwithstanding the foregoing, in the event of any distribution to the Company’s
shareholders of securities of any other entity or other assets (including,
without limitation, an extraordinary cash dividend but excluding regular,
periodic cash dividends) without receipt of consideration by the Company, the
Company shall proportionately and accordingly adjust the number of Shares
covered by each outstanding Option and/or the price per Share covered by each
outstanding Option (but not the aggregate exercise price payable with respect to
Shares subject to the unexercised portion of an outstanding Option) to the
extent necessary to reflect such distribution, so that the proportionate
interest of the Optionee immediately following such event shall, to the extent
practicable, be the same as immediately before such event.

 

  2. Except as amended above, the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, The McClatchy Company has executed this Amendment 1 to the
Plan in Sacramento, CA, as of this 23rd day of January, 2007.

 

THE MCCLATCHY COMPANY By:  

/s/ Karole Morgan-Prager

Name:   Karole Morgan-Prager Title:   VP, General Counsel & Corporate Secretary

 

ATTEST:

/s/ Mylyn McArthur